 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   DAVID MALDONADO URRABAZO, SR., )                   Case No.: 1:19-cv-248 - JLT
                                      )
12            Plaintiff,              )                 ORDER TO DEFENDANT TO SHOW CAUSE
                                      )                 WHY SANCTIONS SHOULD NOT BE IMPOSED
13        v.                          )
                                      )                 FOR FAILURE TO COMPLY WITH THE
14   COMMISSIONER OF SOCIAL SECURITY, )                 COURT’S ORDER
                                      )
15            Defendant.              )
                                      )
16
17          David Maldonado Urrabazo, Jr., seeks judicial review of a decision to denying his application
18   for Social Security benefits. (Doc. 1) On February 21, 2019, the Court issued its Scheduling Order,
19   setting forth the applicable deadlines. (Doc. 3)
20          Plaintiff filed his opening brief on November 8, 2019. (Doc. 13) Pursuant to the terms of the
21   Scheduling Order, within thirty days of the filing of the opening brief, the Commissioner was to file a
22   response. (Doc. 3 at 2) To date, the Commissioner has not filed a responsive brief, and the
23   Commissioner did not request an extension of time to comply with the Court’s order.
24          The Local Rules, corresponding with Fed. R. Civ. P. 11, provide: “Failure of counsel or of a
25   party to comply with . . . any order of the Court may be grounds for the imposition by the Court of any
26   and all sanctions . . . within the inherent power of the Court.” Local Rule 110. “District courts have
27   inherent power to control their dockets,” and in exercising that power, a court may impose sanctions.
28   Thompson v. Housing Authority of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court impose

                                                        1
 1   sanctions, including terminating sanctions, for a party’s failure to obey a court order or failure to
 2   comply with local rules. See, e.g. Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)
 3   (imposing sanctions terminating for failure to comply with an order); Malone v. U.S. Postal Service,
 4   833 F.2d 128, 130 (9th Cir. 1987) (imposing terminating sanctions for failure to comply with a court
 5   order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (sanctions for failure to prosecute
 6   and to comply with local rules).
 7           Accordingly, the Commissioner is ORDERED to show cause within fourteen days of the date
 8   of service of this order why the sanctions should not be imposed for failure to follow the Court’s order
 9   or to file response to Plaintiff’s opening brief.
10
11   IT IS SO ORDERED.
12
         Dated:     December 12, 2019                           /s/ Jennifer L. Thurston
13                                                       UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
